Citation Nr: 0306991	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to disability compensation benefits under 
38 U.S.C.A. § 1151 for vertebral osteomyelitis, claimed as a 
result of VA medical treatment and/or surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Hartford, Connecticut, 
Regional Office (RO), which denied the veteran's claim for 
compensation under § 1151 for osteomyelitis.

The veteran and his son testified at a personal hearing that 
was conducted at the RO in October 1999, before a hearing 
officer, and at a Travel Board Hearing that was chaired by 
the undersigned, also at the RO, in August 2002.  Transcripts 
of both hearings have been made part of the record.  More 
recently, the Board sought clarification of a VA medical 
opinion that had been rendered in November 2001.  An addendum 
to that medical opinion was obtained, and it has been made 
part of the record as well.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is not shown that the veteran's vertebral 
osteomyelitis is a result of VA medical treatment and/or 
surgery.


CONCLUSION OF LAW

Entitlement to disability compensation benefits under 
38 U.S.C.A. § 1151 for vertebral osteomyelitis, claimed as a 
result of VA medical treatment and/or surgery, is not 
warranted.  38 U.S.C.A. § 1151 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A review of the evidentiary record reveals a six-day 
admission to the West Haven, Connecticut, VA Medical Center 
(hereinafter, "the WH VAMC") in December 1996 for alcohol 
detoxification.  The physical examination of the veteran at 
the time of admission was unremarkable other than for bruises 
on the back and arms, and edema of the left ankle, which 
showed only soft tissue swelling on X-Ray examination.  It 
was noted that the veteran suffered from emphysema, for which 
he was being followed by the Pulmonary Clinic.  Also, it was 
opined that liver function tests results were consistent with 
alcoholic hepatitis.  A hepatitis profile was, however, 
negative.  Red blood cell count was 4.40 million, hemoglobin 
14.3, hematocrit 41.8, MCV 95.0, MCH 32.4, platelets 161,000, 
and white blood cell count 5,200.  No complications were 
reported during this admission.  On discharge examination, 
the vital signs were stable, and the following discharge 
diagnoses were rendered:

1.  Alcohol dependence.
2.  Emphysema.
3.  History of depressive disorder.
4.  Cataracts.
5.  History of tuberculosis, treated.
6.  Lipomas.
7.  Elevated liver function tests.
8.  Decreased red blood cell count.
9.  Elevated PSA.
10.  Elevated uric acid.

VA medical records also reveal an 18-day admission at the WH 
VAMC starting on May 12, 1997, secondary to complaints of 
persistent, "intractable" low back pain, greater on the 
right side, without radiation, which had progressed over the 
last four weeks to the point where the veteran was unable to 
perform his activities of daily living.  Records produced 
during this admission describe the veteran as a 72-year old 
individual with a history of alcohol abuse, and reveal an 
assessment to the effect that the reported back pain and 
thoracic point tenderness were "out of proportion to known 
pathology."  Films obtained at that time were interpreted as 
revealing an acute compression fracture of the T9 vertebral 
body, with narrowing of T9-T10, more so than T8 disk space; 
soft tissue mass around T9 vertebral body extending from T9 
through the upper T11 level; and a paravertebral mass 
extending to the level of neural foramen.

VA records produced during the above admission further reveal 
that the veteran was found to have a paraspinal soft tissue 
mass with vertebral involvement and staph aureus bacteremia 
and bacteriuria, which was felt to possibly represent 
vertebral osteomyelitis from probable trauma, or from 
initially diseased vertebrae from Patt's disease, given the 
veteran's remote history of tuberculosis.  Regarding the 
possibility of vertebral osteomyelitis due to trauma, and in 
view of the fact that no associated precipitating injury was 
reported, it was noted that the veteran "is [an] alcoholic 
and may not remember [a] fall."  It was determined that the 
access was not drainable, as the lesion was too anterior to 
stabilize and approach.  Vertebral staph aureus osteomyelitis 
was diagnosed.

The reports of an MRI and CT scan performed in May 1997 
confirm the examiners' impression of osteomyelitis.

The discharge summary reflecting the above admission of May 
1997 reveals that the following operations/procedures were 
performed during the veteran's admission:  a computerized 
tomography guided biopsy of the paraspinal soft tissue mass; 
a magnetic resonance imaging of the thoracic and lumbar 
spine; a renal ultrasound; and a modified bone scan.  The 
hospital course was essentially uneventful, and it was noted 
that throughout the course of the hospitalization, the 
veteran remained hemodynamically stable, and that he was 
discharged to a rehabilitation facility for both physical 
therapy and continued medical intravenous treatment with 
Vancomycin.

On June 19, 1997, the veteran was re-admitted to the WH VAMC 
for further intravenous antibiotic treatment with Vancomycin, 
after which point he underwent a left-sided thoracotomy, 
during which a rib was removed for later bony graft.  Also, 
the veteran underwent debridement of the thoracic spine from 
approximately T7 to T11, and the rib was then taken and used 
in a metal cage used to replace the bone removed during the 
debridement of the thoracic spine.  A Z-plate was also 
placed.  The surgery went well, although at the end the 
veteran was noted to have low blood pressure, which 
anesthesia had difficulty controlling; therefore, it was felt 
prudent not to do phase two of his surgery, which was to 
place posterior rods.  The veteran's post-operative course 
was complicated by his pulmonary status, including a Proteus 
pneumonia, as well as his baseline poor pulmonary status.  
After approximately two weeks, the veteran was able to be 
extubated after extensive pulmonary therapy, antibiotics, and 
administration of Cefobid for the proteus pneumonia.  After 
extubation, the veteran did well, although it was noted that 
he remained extremely anxious, due to which a psychiatry 
consult was obtained.

The discharge summary reflecting the above admission, which 
lasted 64 days, further reveals that, in addition to his 
pulmonary status and anxiety attacks, the veteran was noted 
post-operatively to have suffered a non-Q wave myocardial 
infarction, for which he was followed by the Cardiology 
Service.  At the time, the veteran was started on intravenous 
Nitro and continued on Nitroglycerin until about two-and-a-
half weeks post-operatively.  When extubated and medically 
stable, the veteran underwent a stress test, which was 
negative.  At that time, he was cleared for secondary 
surgery, and was then discharged for physical therapy and to 
strengthen himself prior to return to the hospital for his 
posterior rodding.  At the time of his discharge in August 
1997, the veteran was stable and had returned to his baseline 
mental status. 

A VA MRI of the veteran's back obtained in June 1997 (i.e., 
during the above admission) was interpreted as revealing no 
acute disease and no evidence of osteomyelitis or discitis.

On September 18, 1997, the veteran was re-admitted to the WH 
VAMC for his scheduled posterior thoracic spine rodding.  
According to the VA discharge summary reflecting this 11-day 
admission, the veteran was status post an anterior 
stabilization procedure in July 1997, who now returned for 
the second part of his stabilization process.  He was taken 
to the operating room, where he underwent posterior thoracic 
spine stabilization with the Moss-Miami rodding system.  It 
was noted that the veteran tolerated the procedure well, that 
there were no complications, and that the veteran was able to 
be extubated post-operatively.  After the surgery, the 
veteran was transferred to the Surgical Intensive Care Unit, 
where he spent one day.  He did well there, and was then 
transferred to the Step-Down Unit.  It was noted that his 
post-surgical examination was the same as his pre-surgical 
examination, and the veteran was described as being 
essentially alert and oriented in the three spheres, and to 
be making good progress, post-operatively.  Visits by the 
Cardiology and Infectious Disease teams went well, as their 
members were reported to be "quite happy with his 
progress," and it was ordered that the intravenous 
Vancomycin, which the veteran had been on for approximately 
six months, be discontinued.  Since it was discontinued, the 
veteran had remained afebrile, with stable white blood cell 
counts, and was at the time of discharge only taking a 
medication to avoid wound breakdown in his thoracic spine 
incision site.   Cardiology was of the opinion that there had 
been no second myocardial infarction, but the veteran was 
nevertheless given three red blood cell unit transfusions 
after the surgery, in order to maximize his cardiac function 
and maintain his hematocrit levels at or above 30.  The 
veteran was scheduled to receive, on an outpatient basis, a 
follow-up echocardiogram, to be arranged by his primary care 
physician, and he was discharged to his nursing home, where 
it was noted that he had received physical therapy.

A VA discharge summary reflecting a 21-day admission starting 
on November 10, 1997, reflects debridement and bilateral 
muscle flap closure of the thoracic spine wound and the 
placement of a Swan-Ganz catheter and arterial line.  The 
diagnoses were listed as thoracic spine wound, anxiety 
disorder, chronic obstructive pulmonary disease, and 
hypertension.

VA outpatient medical records dated in December 1997 reveal 
that physical therapy had been going well, with the veteran 
making marked progress, and that the wound was progressively 
healing, without any signs of infection.

A VA outpatient medical record dated in March 1998 reflecting 
a follow-up consultation reveals that the veteran had had 
osteomyelitis that Summer but that he was now cured.

The veteran's claim for 1151 benefits was submitted by means 
of a July 1998 statement, in which the veteran requested 
disability compensation "for additional [service-connected] 
disability d[ue] to the [VA Medical Center] not operating 
soon enough," allegedly resulting in a spinal cord 
disability after VA had to "shorten my spinal cord by 4 
inch[es] d[ue] to a sta[ph] infection they let happen."

At the October 1999 RO hearing, the veteran's representative 
stated that he believed that the veteran had acquired his 
osteomyelitis from the medical treatment received by VA in 
December 1996.  The veteran's son testified to the effect 
that he believed that the staph infection that led to the 
veteran's osteomyelitis was acquired during the course of VA 
medical treatment, and that he also believed that it had not 
been diagnosed early enough.  The veteran acknowledged that 
there had been no recurrence of his osteomyelitis since the 
procedures performed in September 1997.

On VA spine medical examination in November 2001, the 
examiner noted at the outset that the veteran, a former 
prisoner of war, was claiming compensation for osteomyelitis 
of the thoracic spine and that the examiner was being asked 
to specify the likely etiology of the claimed disability.  
Regarding the veteran's history, it was noted that the 
veteran reported no back injury or any significant infections 
during service and that, while he had suffered tuberculosis 
in 1967, he "did not carry the diagnosis of Pott's disease 
(or TB involving the spine)."  The veteran stated that he 
developed mid-back pain, with no history of trauma, in 1997, 
and was admitted with a paraspinal thoracic mass, "which 
grew methacillin resistant Staphellococcus aureus," with no 
evidence of TB.  The examiner noted that this spinal mass was 
most likely secondary to sepsis from an urinary tract 
infection.  The veteran had been given intravenous 
antibiotics but, unfortunately, had been later found to have 
osteomyelitis.  He subsequently had undergone surgical 
debridement in August 1997 and another surgical procedure 
with Moss-Miami rods for stabilization.  Since his surgery, 
he had had mild low back pain, chronic left leg pain, left 
leg weakness, and giving way of the leg.  He used a walker 
for short distance ambulation and a wheelchair most of the 
time.  He used Motrin 600 mg. four times per day for the 
pain.

On physical examination, the veteran was in no acute 
distress, but had difficulty transferring from the wheelchair 
to the examination table.  The back showed a scar from the 
surgical procedures, and there was minimal range of motion in 
the entire thoracic to sacral spine, which was tender to 
palpation.  There were no reflexes in either leg, and 
sensation was decreased in both feet, with questionable 
normal light touch in the left foot.  Straight leg raising 
was positive for mid-back pain at 70 degrees, bilaterally.  A 
CT scan of the abdomen was interpreted as revealing slight 
decrease in the right parenchymal areas of consolidation with 
residual smaller areas of focal consolidation located 
posteriorly, with associated pleural thickening.  There were 
residual thick linear opacities, likely secondary to 
scarring, associated with scattered areas of punctuate 
hyperdensity, compatible with calcification.  There was also 
volume loss in the right hemithorax, and extensive thoracic 
kyphoscoliosis with Harrington rods, as well as a mild left 
rib deformity, posterior laterally.  The impression and 
etiology opinion were listed as follows:

Impression:

Interval decrease in areas of scattered 
consolidation in the right lung with 
residual mild pleural parenchymal 
disease, calcifications, scarring and 
volume loss.  No significant interval 
change in the appearance of the left 
lung.



Persistent less than one centimeter 
mediastinal lymph nodes.

[Opinion:]

[The veteran] is an unfortunate gentleman 
who was a Prisoner of War.  He had 
tuberculosis in 1997 with no spinal 
involvement.  The etiology of his 
t[u]berculosis is unclear.  It is as 
likely as not that he could have ... 
contacted the original TB infection while 
a POW (PPD conversion with no gross 
disease) and developed overt tuberculosis 
disease in 1997.  Please consider a new 
POW evaluation, specifically addressing 
the issue of TB infection while a POW.

His thoracic spine osteomyelitis was most 
likely due to a urinary tract infection 
with sepsis.  This is not related to any 
war injury or his tuberculosis.  He is 
significantly impaired from his thoracic 
osteomyelitis with subsequent rod 
placement surgery, which renders him 
practically wheelchair-bound.

He does not have any recent thoracic to 
sacral spine x-rays, but this will not 
materially change the evaluation.

At the August 2002 Travel Board Hearing, the veteran 
essentially restated his contentions of record, to the effect 
that he believed that the infection he developed after his 
December 1996 detox admission had been acquired while 
hospitalized at a VA medical facility and that, consequently, 
he was entitled to compensation benefits under § 1151.  His 
son's testimony in essence supported the veteran's 
contentions on appeal.

In October 2002, the Board requested from the VA physician 
who examined the veteran in November 2001 an addendum to his 
examination report to clarify whether the veteran's 
osteomyelitis was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  The requested 
addendum, which is of record, reads as follows:

The ... Board had requested another review 
of his records to help determine the 
etiology of his spinal osteomyelitis.  We 
do know that when he was a P.O.W., he 
denied back injury or spinal infection 
prior to 1997 and had not discussed back 
pathology until 1997.  [The veteran] was 
admitted to the WH VAMC on 12/14/96 for 
alcohol detoxification and was discharged 
12/31/96.  During this admission he did 
not complain of back pain or urinary 
symptoms.  His labs (urine and blood 
tests) did not show any sign of possible 
infection.  He was seen by the medical 
service for a fever, which was apparently 
thought to be associated with his history 
of emphysema.  He had been using an 
Albuterol inhaler and a Beclomethasone 
inhaler; the consult recommended adding 
an Atrovent inhaler.  He apparently 
improved and his vital signs were 
"stable" on discharge.

He was seen by clinics from 1/2/97 until 
5/15/97 with no complaints of back pain 
or urinary problems.  He was admitted on 
5/12/97 with complaints of back pain and 
was found to have new thoracic spine 
compression fractures at T#8 and T#9 with 
a paraspinal mass in this area.  He was 
also found to have an asymptomatic 
urinary t[r]act infection and the 
cultures grew out methicillin-resistant 
Staphyloccus aureous.  It should be noted 
that blood cultures and later a 
computerized-guided biopsy of the 
paraspinal thoracic mass were p[er]formed 
which both grew out the same methicillin-
resistant Staphyloccus aur[e]ous.  There 
are notes that mention that the [veteran] 
stated that he was seen in the Emergency 
Room "#12 times in #4 w[ee]ks 
complaining of low back pain" prior to 
his admission, but after reviewing his c-
file, #10 volumes of paper records and 
all his computer records I [am] unable to 
find one note to support his claim.  His 
urinary tract infection and his spinal 
osteomy[el]itis were initially treated 
with intravenous antibiotics.  He 
underwent surgical debrid[e]ment in 
August 1997 and later underwent bone 
stabilization with moss-miami metal rods.

Summary:  It is more likely than not that 
[the veteran]'s spinal osteomyelitis was 
a direct result of his urinary tract 
infection, which was diagnosed and 
treated when he was admitted on 5/12/97.  
There is evidence that the same bacterium 
that was found in his urine was in his 
blood and in the spinal osteomyelitis.  
This means that it most likely spread 
from his urine to his blood [and] then to 
his thoracic spine.  The notes suggest 
that this all may have started with an 
asymptomatic prostatitis.  It is 
unfortunate that [the veteran] has had 
this problem but I can find no evidence 
of him being seen in the Emergency Room 
prior to his admission or [any evidence 
of] carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on part of the 
West Haven VA Hospital.  ...



Legal analysis

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002), and is applicable to the claim on appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also noted, at 
the outset, that the final rule implementing the VCAA, which 
is also applicable to this appeal, was published on August 
29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the claim hereby under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In particular, it is 
noted that, by letter dated in November 1998, shortly after 
receipt of the veteran's claim for 1151 benefits, the RO 
advised the veteran of the specific information that was 
needed in order to process his claim.  Specifically, he was 
asked to provide the exact date when the alleged additional 
disability or injury was incurred, as well as medical 
evidence showing the current manifestation of the alleged 
disability.  The RO thereafter scheduled the veteran for a 
personal hearing, which was conducted before a hearing 
officer at the RO in October 1999.  The RO has also secured 
all the VA medical records that are pertinent to this claim.  
Also, the RO has advised the veteran, twice, by letters dated 
in November 2001 and  June 2002, of the enactment of the 
VCAA, and of the steps he needs to take to submit a completed 
application of VA benefits.  In those letters, the RO has 
also notified the veteran of the evidence that has been 
secured in his case, of what is being done to help him with 
his claim, and of what is the status of his appeal.  The 
veteran has also been invited to submit any additional 
evidence to VA, and has been provided a toll-free number to 
contact VA if he has any questions or needs additional 
assistance.

In addition to the above, VA had the veteran examined in 
November 2001, gave the veteran another opportunity to submit 
testimony in support of his appeal, which he and his son did 
at the above mentioned Travel Board hearing of August 2002, 
and thereafter requested, and obtained, written clarification 
of the November 2001 medical opinion regarding the specific 
question of whether it is more likely, less likely, or as 
likely as not that the claimed disability was proximately 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.

It is further noted that, at the August 2002 Travel Board 
Hearing, the undersigned advised the veteran that the type of 
evidence that would be helpful in his case would be evidence 
showing that his osteomyelitis was due to VA medical 
treatment, and reminded him of the existence in the record of 
a medical opinion, dated November 2001, specifically 
indicating that the osteomyelitis was most likely due to an 
urinary tract infection, rather than due to the actual 
medical treatment received from VA.  (See transcript of that 
hearing, at page 12.)

More recently, by letter dated in March 2003, the Board 
informed the veteran of the new evidence that was obtained in 
his case and gave him 60 days to either submit additional 
evidence or argument or ask the Board to proceed with 
appellate review of his claim.  The veteran's representative 
responded to this letter, by submitting an Appellant's 
Supplemental Brief also dated March 2003, essentially 
restating the veteran's contentions of record and asking the 
Board to render a favorable decision, granting the benefit 
sought on appeal under the provisions of § 1151.

The veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
no additional assistance to the veteran regarding the matter 
on appeal is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

In reviewing the veteran's claim on the merits, the Board 
notes at the outset that the statutory provisions pertaining 
to claims of entitlement to compensation for disability or 
death incurred as a result of VA medical treatment pursuant 
to 38 U.S.C.A. § 1151 were revised in September 1996, 
effective October 1, 1997, to essentially include the element 
of fault on the part of VA.  VA's General Counsel thereafter 
held, in a 1997 precedent opinion, that all claims for 
benefits under § 1151 filed prior to October 1, 1997, would 
be adjudicated under the code provisions that existed prior 
to that date.  See VAOPGCPREC 40-97.

In the present case, the veteran's claim for benefits under 
the provisions of § 1151 was filed in July 1998.  Therefore, 
the new version of that section of the law is  applicable to 
this case.

Under 38 U.S.C.A. § 1151, as amended, compensation shall be 
awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  A 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility, and the proximate cause 
of the disability or death was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  Moreover, the Board may not base a 
decision on its own unsubstantiated medical conclusions, but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the case at hand, the medical evidence of record does not 
establish that additional disability (in the form of the 
claimed osteomyelitis) was the result of the medical 
treatment received by the veteran from VA in 1996 and/or 
1997.  On the contrary, the opinion from the VA physician who 
examined the veteran in November 2001 is specific and 
essentially conclusive, it is evidently based upon a complete 
review of the veteran's medical records, including diagnostic 
testing, and an actual medical examination of the veteran by 
that physician, and it is supported by the medical evidence 
in the veteran's claims file.
 
In view of the foregoing, it is the Board's opinion that the 
VA physician's opinion is highly probative.  Moreover, there 
are no medical opinions of record refuting his opinion.

The only evidence in the file suggesting that the 
osteomyelitis diagnosed in 1997 was the result of VA medical 
treatment consists of the testimony to that effect proffered 
by both the veteran and his son at the October 1999 RO 
hearing and at the August 2002 Travel Board Hearing.  
However, neither individual has claimed, nor suggested, that 
he is a medical expert, capable of rendering medical 
opinions.  (In this regard, it is noted that the veteran's 
son acknowledged, at the RO hearing, that he is a layperson.  
See page 26 of the transcript of that hearing.)  The Board 
acknowledges their arguments and the good faith in which they 
were given, which is certainly not disputed.  However, their 
statements cannot be accepted as "medical" statements, to 
be weighed against the medical evidence in this case, as 
neither individual is considered competent to render medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Thus, it is the Board's determination that the evidence 
against the veteran's claim for disability benefits under 
§ 1151 is more probative and of greater weight.  Based on 
this evidence, the Board finds as fact that it is not shown 
that the veteran's vertebral osteomyelitis is a result of VA 
medical treatment and/or surgery.
In view of this finding, the Board concludes that entitlement 
to disability compensation benefits under 38 U.S.C.A. § 1151 
for vertebral osteomyelitis, claimed as a result of VA 
medical treatment and/or surgery, is not warranted

Finally, it is noted that it is VA's defined and consistently 
applied policy to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.102 (2002).

In the present case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, thus, 
there exists no reasonable doubt to be resolved in favor of 
the veteran.  The claim must be denied.


ORDER

Entitlement to disability compensation benefits under 
38 U.S.C.A. § 1151 for vertebral osteomyelitis, claimed as a 
result of VA medical treatment and/or surgery, is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

